— Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed December 1, 1981, which ruled that claimants were totally unemployed and were therefore eligible for unemployment benefits, and (2) from decisions of said board, filed on various dates, which ruled that claimants were available for employment and were therefore eligible for unemployment benefits. The employer objects to the instant decisions, contending that unemployment benefits should not have been awarded because claimants were not totally unemployed (see Labor Law, § 591, subd 1; 12 NYCRR 490.2 [a], [b]) and because claimants were not available for employment (see Labor Law, § 591, subd 2). Whether a claimant is totally unemployed and whether a claimant is available for employment are questions of fact for the board to resolve (Matter ofSchatzberg [Catherwood], 32 AD2d 710; Matter of Fernandez [Levine], 50 AD2d 659). A review of the records herein reveals that the board’s determinations are supported by substantial evidence and, accordingly, must be affirmed (id.). We note that, pursuant to the agreement of the parties at oral argument, we have not considered certain cases and have reviewed certain others only with respect to the issue of total unemployment.* Decisions affirmed, without costs. Sweeney, J. P., Kane, Casey, Yesawich, Jr., and Levine, JJ., concur.

 At oral argument the parties agreed to the contents of the Attorney-General’s letter to this court dated January 31,1983. In this letter, the Attorney-General detailed the status of the appeals in question.